28 F.3d 108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Orlando Dejesus ARANGO, Defendant-Appellant.
No. 93-30452.
United States Court of Appeals,Ninth Circuit.
Submitted June 6, 1994.*Decided June 17, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Orlando DeJesus Arango appeals his 97-month sentence imposed following a guilty plea to conspiracy to distribute cocaine in violation of 21 U.S.C. Sec. 846.  Arango contends that the district court erred by granting only a one-level reduction for acceptance of responsibility.  The record belies his contention.  The presentence report recommended and the district court granted a two-level reduction for acceptance of responsibility.  This appeal is frivolous.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3